United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.S., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE, Spruce Pine, NC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0847
Issued: April 12, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 9, 2020 appellant filed a timely appeal from a September 20, 2019 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has
elapsed from the last merit decision dated August 10, 2018 to the filing of this appeal, pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the September 20, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On August 15, 2005 appellant, then a 36-year-old park ranger (protection), filed a traumatic
injury claim (Form CA-1) alleging that on August 8, 2015 he sustained multiple injuries to both
legs and his left arm when his employment vehicle hydroplaned and struck another vehicle, while
in the performance of duty. OWCP accepted the claim for left arm fracture, contusions to both
legs and left upper arm, left hip dislocation, bilateral femur fracture, and left tibial fracture.
OWCP paid appellant wage-loss compensation on the supplemental rolls beginning
September 24, 2005. On April 29, 2007 appellant returned to work eight hours per day, three days
per week. Thereafter, OWCP paid him wage-loss compensation on the periodic rolls beginning
March 9, 2014.3
On September 11, 2014 appellant underwent a functional capacity evaluation (FCE) which
found that he was disabled from performing his date-of-injury job, but was capable of performing
a light physical demand job. On September 29 and November 5, 2014 Dr. Thomas Large, a Boardcertified orthopedic surgeon, reviewed and agreed with the findings of the September 11, 2014
FCE regarding appellant’s work capacity.
On March 1, 2016 OWCP proposed to reduce appellant’s compensation benefits as he was
no longer totally disabled and had the capacity to earn wages in the constructed position of
information clerk at the weekly pay rate of $378.00. It relied on Dr. Large’s November 5, 2014
report and the September 11, 2014 FCE to find that appellant was capable of working 40 hours per
week. OWCP provided appellant 30 days to respond. No response was received.
On May 23, 2016 OWCP issued a loss of wage-earning capacity (LWEC) determination
reducing appellant’s wage-loss compensation, effective May 29, 2016, based on his capacity to
earn wages as an information clerk, Dictionary of Occupational Titles (DOT) # 237.637.022, 40
hours per week. It based his work restrictions on those set forth in the September 11, 2014 FCE
and the November 5, 2014 report by Dr. Large.
On February 28, 2017 appellant requested reconsideration. He asserted that his condition
had worsened and that he was only able to work 20 hours a week due to prescribed narcotic pain
medication. Appellant submitted an August 19, 2016 physical capacity evaluation by Dr. James C.
Karegeannes, a Board-certified orthopedic surgeon. Dr. Karegeannes opined that appellant was
capable of working four hours a day five days per week with restrictions. Work restrictions
included occasional lifting of up to 20 pounds, sitting, standing, and walking for up to 30 minutes
for up to 3 hours per day.

3
By decision dated September 14, 2009, OWCP granted appellant a schedule award for 67 percent permanent
impairment of the left leg. The period of the award ran from March 21, 2008 through November 16, 2011.

2

By decision dated May 25, 2017, OWCP denied modification of its May 23, 2016 LWEC
determination.
On May 18, 2018 appellant requested reconsideration, asserting that he was only capable
of working four hours a day, five days per week. In support of his request, he submitted a May 9,
2018 note from Dr. Karegeannes advising that he was limited to a 20-hour work week due to pain,
which developed from standing for short periods of time and in positions requiring stooping or
bending.
By decision dated August 10, 2018, OWCP denied modification of its May 23, 2016
LWEC determination.
Dr. Karegeannes, in a September 28, 2018 report, provided examination findings,
diagnosed left knee joint ankylosis complaints, and noted no real change in his functional capacity.
On August 9, 2019 appellant requested reconsideration, asserting that his use of opioids
impacted his ability to work, and that he was, therefore, not able to work 40 hours a week. He also
alleged that his condition had worsened and he submitted an x-ray interpretation and computer
tomography (CT) scan of his cervical spine.
A September 27, 2018 cervical x-ray interpretation revealed degenerative disc disease,
normal alignment, C6-7 moderate disc space narrowing, C5-6 mild space narrowing and end place
sclerosis and spurring, and minimal facet arthropathy.
A January 3, 2019 cervical spine CT scan revealed degenerative disc disease, no facture
moderate C6-7 disc space narrowing, mild C3-4 and C5-6 disc space narrowing, mild endplate
sclerosis, minimal facet arthropathy, C2-3, C5-6, and C6-7 minimal spinal canal stenosis, and C56 and C6-7 mild right foraminal stenosis.
By decision dated September 20, 2019, OWCP denied appellant’s request for
reconsideration.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. It may review an award for or against payment
of compensation at any time based on its own motion or on application.4
A claimant seeking reconsideration of a final decision must present arguments or provide
evidence which: (1) shows that OWCP erroneously applied or interpreted a specific point of law;
(2) advances a relevant legal argument not previously considered by OWCP; or (3) constitutes
relevant and pertinent new evidence not previously considered by OWCP.5 If OWCP determines

4

Supra note 1.

5
20 C.F.R. § 10.606(b)(3); see also L.C., Docket No. 19-0503 (issued February 7, 2020); M.S., Docket No. 181041 (issued October 25, 2018); C.N., Docket No. 08-1569 (issued December 9, 2008).

3

that at least one of these requirements is met, it reopens and reviews the case on its merits.6 If the
request is timely, but fails to meet at least one of the requirements for reconsideration, OWCP will
deny the request for reconsideration without reopening the case for review on the merits.7
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
As a general rule, if a formal LWEC determination has been issued, the rating should be
left in place unless the claimant requests resumption of compensation for total wage loss. In that
instance, the claims examiner should evaluate the request according to the customary criteria for
modifying a formal LWEC.8 Nonetheless, in cases where arguments submitted have previously
been addressed by OWCP and in which a claimant submits no new or relevant evidence, OWCP
may address the request under the provisions found in section 8128 of FECA and may deny merit
review.9
In his request for reconsideration, appellant maintained that his condition had worsened,
that he was unable to work 40 hours a week, and that his use of opioids impacted his ability to
work. OWCP, however, previously addressed these contentions. The Board has held that the
submission of evidence or argument which repeats or duplicates evidence or argument already of
record does not constitute a basis for reopening a case.10 Consequently, appellant was not entitled
to a review of the merits based on the first or second above-noted requirements.11
The Board further finds that appellant failed to submit relevant and pertinent new evidence
in support of his August 9, 2019 request for reconsideration. The underlying issue on
reconsideration was whether appellant had met his burden of proof to establish that the May 23,
2016 LWEC determination should be modified. Appellant submitted a September 28, 2018 report
from Dr. Karegeannes diagnosing left knee joint ankylosis complaints and no real change in
appellant’s functional capability. This report does not directly address appellant’s work capacity
as it merely notes that his functional capability is unchanged. While this evidence is new, it is
substantially similar to the prior evidence of record. Providing additional evidence that either
repeats or duplicates information already in the record does not constitute a basis for reopening a

6

Id. at § 10.608(a); see also C.K., Docket No. 18-1019 (issued October 24, 2018).

7

Id. at § 10.608(b); A.G., Docket No 19-0113 (issued July 12, 2019); K.H., 59 ECAB 495 (2008).

8

L.C., supra note 5; H.W., Docket No. 18-1175 (issued December 6, 2018); Katherine T. Kreger, 55 ECAB
633 (2004).
9

L.C., id.; L.W., Docket No. 16-1202 (issued January 25, 2018).

10

I.M., Docket No. 20-0980 (issued February 2, 2021); N.L., Docket No. 18-1575 (issued April 3, 2019); Eugene F.
Butler, 36 ECAB 393, 398 (1984).
11
20 C.F.R. § 10.606(b)(3); see R.L., Docket No. 19-1051 (issued December 2, 2020); J.W., Docket No. 19-1795
(issued March 13, 2020).

4

claim.12 Therefore, this report insufficient to require OWCP to reopen the claim for consideration
of the merits.
Appellant also submitted diagnostic studies dated September 27, 2018 and
January 3, 2019. These studies are also insufficient to warrant merit review as diagnostic studies,
standing alone, lack probative value and are insufficient to establish that the LWEC determination
should be modified.13 The Board has held that the submission of evidence that does not address
the particular issue involved does not constitute a basis for reopening a case.14 Because appellant
has not provided relevant and pertinent new evidence, he was not entitled to a review of the merits
based on the third requirement under 20 C.F.R. § 10.606(b)(3).15
The Board, accordingly, finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
Appellant may request modification of the LWEC determination, supported by new
evidence or argument, at any time before OWCP.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).

12
G.J., Docket No. 19-1652 (issued January 29, 2021); C.L., Docket No. 20-0410 (issued October 29, 2020); S.F.,
Docket No. 18-0516 (issued February 21, 2020); James W. Scott, 55 ECAB 606 (2004).
13

G.J., id.; J.K., Docket No. 20-0591 (issued August 12, 2020); J.P., Docket No. 19-0216 (issued December 13,
2019); A.B., Docket No. 17-0301 (issued May 19, 2017).
14

J.K., id.; G.Q., Docket No. 18-1697 (issued March 21, 2019); Alan G. Williams, 52 ECAB 180 (2000).

15

J.K., id.

5

ORDER
IT IS HEREBY ORDERED THAT September 20, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 12, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

